           Case 1:20-cv-01630-JEB Document 6 Filed 06/22/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


WHITMAN-WALKER CLINIC, INC., et al.,

                       Plaintiffs,

                v.                                 Case No. 1:20-cv-01630

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

                       Defendants.


CERTIFICATE REQUIRED BY LCvR 26.1 OF THE LOCAL RULES OF THE UNITED
       STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

       I, the undersigned, counsel of record for Whitman-Walker Clinic, Inc. d/b/a Whitman-

Walker Health, certify that to the best of my knowledge and belief, there are no parent

companies, subsidiaries, affiliates, or companies which own at least 10% of the stock of

Whitman-Walker Clinic, Inc. which have any outstanding securities in the hands of the public.

These representations are made in order that judges of this Court may determine the need for

recusal.

Dated: June 22, 2020                                Respectfully submitted,

                                                    By: /s/ Johanna Dennehy
                                                    JOHANNA DENNEHY
                                                    (D.C. Bar No. 1008090)
                                                    jdennehy@steptoe.com
                                                    STEPTOE & JOHNSON LLP
                                                    1330 Connecticut Avenue NW
                                                    Washington, DC 20036
                                                    Phone: (202) 429-3000
                                                    Fax: (202) 429-3902

                                                    Attorney of Record for Whitman-Walker
                                                    Clinic, Inc.
          Case 1:20-cv-01630-JEB Document 6 Filed 06/22/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       This is to certify that on the 22nd day of June, 2020, the foregoing was electronically filed

with the Clerk of Court using the Court’s CM/ECF system that will automatically send email

notification of such filing to all counsel of record and a copy of the foregoing was mailed,

postage pre-paid to:

               U.S. Department of Health and Human Services
               Hubert H. Humphrey Building
               200 Independence Avenue SW
               Washington, D.C. 20201

               Alex M. Azar II
               United States Secretary of Health and Human Services
               U.S. Department of Health and Human Services
               Hubert H. Humphrey Building
               200 Independence Avenue SW
               Room 120F
               Washington, D.C. 20201

               Roger Severino. Director
               Office for Civil Rights
               U.S. Department of Health and Human Services
               Hubert H. Humphrey Building
               200 Independence Avenue SW
               Room 515F
               Washington, D.C. 20201

               Seema Verma
               Administrator
               Centers for Medicare and Medicaid Services
               Hubert H. Humphrey Building
               200 Independence Avenue SW
               Washington, D.C. 20201


                                                       /s/ Johanna Dennehy
                                                     Johanna Dennehy
